Citation Nr: 9904749	
Decision Date: 02/22/99    Archive Date: 03/03/99

DOCKET NO.  95-07 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a left wrist 
disorder, to include the issue of secondary service 
connection as a result of diabetes mellitus.

2.  Entitlement to service connection for a right knee 
disorder, to include the issue of secondary service 
connection as a result of diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hickey, Counsel



INTRODUCTION

The veteran had active service from August 1969 to August 
1973 and from April 1980 to July 1988.

This appeal to the Board of Veterans' Appeals (Board) arises 
from the June 1994 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) which denied 
service connection for a left wrist disorder and a right knee 
disorder.  

The case was previously before the Board in March 1997 when 
it was remanded for further evidentiary development.  
Received in May 1997 was the veteran's statement indicating 
his claim that he had disorders of the left wrist and right 
knee which were etiologically related to his service-
connected diabetes mellitus.  The veteran was advised by 
letter of April 1997 of the type of evidence required to 
support his claims.  In June 1998 the RO denied service 
connection for left wrist and right knee disorders as 
secondary to diabetes mellitus, in a supplemental statement 
of the case which cited the relevant regulations and 
discussed their application to the facts of this case.  The 
veteran's representative has indicated his disagreement with 
that determination.  


FINDINGS OF FACT

1.  The record is devoid of medical evidence to show that 
that veteran has a chronic disorder of the left wrist which 
is etiologically related to service or a service-connected 
disability.

2.  The veteran has not submitted evidence sufficient to 
justify a belief by a fair and impartial individual that a 
left wrist disorder was present in service or is otherwise 
related to military service, or a service-connected 
disability.

3.  The record is devoid of evidence to show that that 
veteran has a chronic disorder of the right knee which is 
etiologically related to service or a service-connected 
disability.

4.  The veteran has not submitted evidence sufficient to 
justify a belief by a fair and impartial individual that he 
has a current right knee disorder which was manifest in 
service, or is otherwise related to military service, or a 
service-connected disability.


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim for 
service connection for a left wrist disorder.  38 U.S.C.A. §  
5107 (West 1991).

2.  The veteran has not submitted a well-grounded claim for 
service connection for a right knee disorder.  38 U.S.C.A. 
§ 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records show that on June 1969 physical 
examination for entry into active service, the veteran gave a 
positive history of trick or locked knee.  Under the 
physician's summary it was noted the veteran had knee 
problems in the past, specifically right knee going out, with 
no problems since.  On clinical evaluation the examiner 
indicated abnormality of the right knee, with full range of 
motion, without weakness or instability, not considered 
disabling.  The report of an orthopedic consultation dated in 
January 1971 shows that when the veteran was evaluated for 
symptoms referable to left knee, physical examination 
revealed both knees were equally lax with no definite 
pathology of instability.  The report of the veteran's August 
1973 separation examination reflects the examiner's notation 
on clinical evaluation that the veteran's right knee had full 
range of motion without weakness or instability, with no 
evidence of disease.  When the veteran was evaluated in 
December 1987 for carpal tunnel syndrome of the right wrist 
it was noted that Tinel's sign was positive on both sides, 
greater on the right than the left.  Active range of motion 
for the left wrist was 80 degrees flexion, 76 degrees 
extension, 36 degrees of radial deviation, and 42 degrees 
ulnar deviation.  Additional notations recorded at that time 
are partially legible, and appear to state that radiographs 
of both wrists were conducted showing schaphoid-lunate 
dissociation with radio-carpal arthrosis.  The impression 
appears to have been mild right carpal tunnel syndrome with 
early schaphoid-lunate collapse, right, and schaphoid lunate 
dissociation left.  A medical consultation report dated 
approximately one week later indicated Tinel's sign was 
negative bilaterally.  It was also recorded at that time that 
sensory distal latency slowing at the right wrist (median), 
was the same on both sides, and similar to ulnar nerve, so 
that carpal tunnel syndrome could not be differentiated from 
a polyneuropathy which included the median nerve.  No 
complaints or abnormalities pertaining to the left wrist or 
right knee were noted on clinical evaluation at the veteran's 
physical examination for separation from service in June 
1988.  

VA outpatient treatment records dated in January 1990 show 
the veteran was seen for complaint of left wrist pain of two 
weeks duration.  Physical examination revealed tenderness at 
the radial ulnar joint on supination and pronation.  Range of 
motion was 70 degrees dorsiflexion, 45 degrees plantar 
flexion, 15 degrees radial deviation, and 30 degrees ulnar 
deviation.  X-rays were unremarkable.  Pain medication was 
given.  

On VA examination conducted in December 1993 the veteran's 
subjective complaints included pain in the right knee and 
left wrist.  He gave a history of right knee pain for 
approximately seven to eight years, with a history of right 
knee injury during service.  He also reported occasional 
swelling and instability of the right knee without locking, 
and a history of clicking in the left wrist.  Objective 
examination revealed no evidence of effusion, swelling or 
deformity, in the right knee, and no instability.  The lower 
extremity was neurovascularly intact and there was some mild 
tenderness around the patella, and over the medial collateral 
ligament origin from the distal femur.  Range of motion was 
zero to 130 degrees.  The veteran's left wrist was not tender 
and he had full range of motion, specifically, he had 
70 degrees each of flexion and extension.  Radial deviation 
was 25 degrees and he had 20 degrees of ulnar deviation.  X-
rays of both the right knee and left wrist were within normal 
limits.  The pertinent diagnosis was chondromalacia of the 
right knee.  

The report of an VA examination for joints conducted in 
August 1997 states that the veteran gave a history of injury 
to his left wrist and right knee in a fall sustained during 
service in 1970.  The veteran reported that his left wrist 
was not symptomatic at the time of the injury and had 
remained asymptomatic until approximately 1986, when he 
noticed a clicking sensation in the joint and occasional 
episodes of pain.  Also reported was therapy for the left 
wrist a few years earlier at a VA Medical Center (VAMC).  X-
rays were reportedly negative for fracture, but the veteran 
related that he had been told there was an abnormality in the 
left wrist bone structure, and surgery had been recommended.  
He indicated no history of numbness in the left wrist.  With 
regard to his right knee, the veteran indicated that he had 
experienced pain at the time of the injury and x-rays had 
disclosed no fracture.  He reported occasional treatment 
during service involving the application of heat and pressure 
dressings.  Right knee pain had reportedly been continuous 
since the incident, and more severe since discharge from 
service, currently interfering with activities such as sudden 
turning, twisting, lifting and negotiating stairs.  He also 
reported frequent episodes of swelling in the knee.  There 
was a history of occasional buckling and no history of 
locking.  The veteran reported that in the past he had been 
told that he had bone chips in his knee and had received pain 
medication.  He indicated there had been no pertinent 
treatment at the VAMC since 1993.  

On physical examination there was a moderate degree of 
subjective tenderness in the left wrist, with no evidence of 
swelling.  Range of motion was 70 degrees dorsiflexion, 
90 degrees plantar flexion, radial deviation of 50 degrees 
and ulnar deviation of 40 degrees.  Grip and abduction of 
fingers were adequate.  There was no evidence of atrophy of 
the opponens pollicis or abductor digiti quinti muscles.  
Muscle strength was graded 5/5.  On objective examination of 
the right knee range of motion was 130 degrees of flexion and 
extension to zero degrees, with a moderate degree of 
subjective tenderness.  There was no evidence of swelling or 
joint effusion.  No pain was elicited with movement of the 
patella and stress testing revealed no evidence of laxity of 
the anterior cruciate ligament or medial collateral ligament.  
X-rays of each joint were ordered and reviewed.  The 
diagnosis was arthralgias of the left wrist and right knee, 
with no significant physical findings to explain the 
arthralgias.  The examiner expressed the opinion that the 
pain in the left wrist and right knee were not related to the 
fall which occurred on active duty, or to the veteran's 
diabetes mellitus.  The veteran was discharged from 
orthopedic surgery at that time.   

In September 1997 a VA examination for peripheral nerves was 
conducted.  The veteran indicated complaints including sharp, 
burning pain in his legs, and left wrist pain, of an aching 
nature, aggravated by movement.  Motor examination showed no 
evidence of weakness of the radial nerve, median nerve, or 
ulnar nerve in either upper extremity.  Motor testing also 
revealed no weakness in the legs bilaterally.  Sensory 
examination showed the veteran had decreased pinprick 
distally in both arms and both legs.  He had normal 
positional sense.  Reflex examination was diminished (zero to 
one) throughout.  The veteran was considered to have nerve 
damage related to diabetes.  Electromyogram (EMG) and nerve 
conduction studies were compatible with peripheral 
polyneuropathy.  The decreased amplitude of motor nerves and 
sensory nerves suggested axonal damage.  The decreased 
conduction velocities in the lower extremities was a sign 
that there was demyelination in the nerves of both lower 
extremities.  The diagnoses were diabetic neuropathy in both 
lower extremities and arthralgia of the left wrist (films of 
the left wrist showed no bone or joint abnormalities).  

Entitlement to Service Connection for a Left Wrist Disorder 
and a Right Knee Disorder 

It is contended by and on behalf of the veteran that he is 
entitled to service connection for a left wrist disorder and 
a right knee disorder.  He maintains essentially that he has 
chronic disorders as claimed which are attributable to 
injuries during active service, or to his service-connected 
diabetes mellitus.   Service connection connotes many 
factors, but basically it means that the facts, as shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service 
in the Armed Forces, or if preexisting such service, was 
aggravated therein. 38 U.S.C.A. §§ 1110, 1131, 1153 (West 
1991).  Such a determination requires a finding of a current 
disability which is related to an injury or disease incurred 
in service. Watson v. Brown, 4 Vet.App. 309, 310 (1993); 
Rabideau v. Derwinski, 2 Vet.App. 141, 143 (1992). 

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. §  3.303(d)(1998).  
Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when; (1) a 
chronic disease manifests itself and is identified as such in 
service (or within the presumption period under 38 C.F.R. 
§ 3.307 (1998)) and the veteran presently has the same 
condition; (2) a disease manifests itself during service (or 
during the presumptive period) but is not identified until 
later, there is a showing of continuity of symptomatology 
after discharge, and the medical evidence relates the 
symptomatology to the veteran's present condition.  Rose V. 
West, 11 Vet. App. 169 (1998); Savage v. Gober, 10 Vet. App. 
488, 495-98 (1997).  

A preexisting injury or disease will be considered to have 
been aggravated in service where there is an increase in 
disability during such service unless there is a specific 
finding that the increase in disability was due to the 
natural progress of the disease. 38 U.S.C.A. § 1153 (West 
1991); 38 C.F.R. § 3.306(a)(1995).  Clear and unmistakable 
evidence (obvious or manifest) is required to rebut the 
presumption of aggravation where the preservice disability 
underwent an increase in severity during service.  This 
includes medical facts and principles which may be considered 
to determine whether the increase is due to the natural 
progress of the condition.  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, or during 
and subsequent to service. 38 C.F.R. § 3.306(b)(1995).

The law also provides that disability which is proximately 
due to or the result of a service-connected disability shall 
be service-connected. 38 C.F.R. § 3.310.  When service 
connection is thus established for a secondary condition, the 
secondary condition is considered part of the original 
condition. Id.

Each disabling condition as shown by a veteran's service 
records, or for which he seeks service connection, must be 
considered on the basis of the places, types and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records and all pertinent medical and lay evidence. 
38 U.S.C.A. § 1154.  

A claimant for benefits under a law administered by the 
Secretary of the Department of Veterans Affairs (VA) shall 
have the burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded.  The Secretary has the duty to assist a 
claimant in developing facts pertinent to the claim if the 
claim is determined to be well grounded.  38 U.S.C.A. 
§ 5107(a).  Thus, the threshold question to be answered is 
whether the veteran has presented a well grounded claim; that 
is, a claim which is plausible.  If he has not presented a 
well grounded claim, his appeal must fail, and there is no 
duty to assist him further in the development of his claim as 
any such additional development would be futile.  Murphy v.  
Derwinski, 1 Vet.App. 78 (1990).  

As explained below, the Board finds that the appellant's 
claims are not well grounded.  To sustain a well grounded 
claim, the claimant must provide evidence demonstrating that 
the claim is plausible; mere allegation is insufficient.  
Tirpak v. Derwinski, 2 Vet.App. 609 (1992).  The 
determination of whether a claim is well grounded is legal in 
nature.  King v. Brown, 5 Vet.App. 19 (1993).  A well-
grounded claim is one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
38 U.S.C.A. § 5107(a).  Murphy  v. Derwinski, 1 Vet.App. 78, 
81 (1990).  Where the determinative issue involves either 
medical etiology or a medical diagnosis, competent medical 
evidence is required to fulfill the well-grounded claim 
requirement of 38 U.S.C.A. § 5107(a).  Lathan v. Brown, 7 
Vet.App.  359 (1995).  In order for a claim for service 
connection to be well grounded, there must be competent 
evidence of a current disability (a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence) and of a nexus between the in 
service injury or disease and the current disability (medical 
evidence.) The nexus requirement may be satisfied by a 
presumption that certain diseases manifesting themselves 
within certain prescribed periods are related to service.  
Caluza v. Brown,  7 Vet.App. 498 (1995).  With regard to 
secondary service connection a well-grounded claim requires 
competent medical evidence of a causal relationship between 
the service-connected disability and the nonservice-connected 
disorder.  Jones v. Brown, 7 Vet.App. 134 (1995).  

The record in this case reflects current symptoms of 
subjective discomfort in the left wrist and right knee.  
However, the veteran has presented no medical evidence of a 
currently diagnosed chronic disorder of either the left wrist 
or right knee which is shown to be etiologically related to 
any symptoms or findings in service, or to his service-
connected diabetes mellitus.  Moreover, in August 1997, a VA 
examiner concluded that there were no physical findings to 
support the reported arthralgia in either joint, and that 
neither left wrist pain or right knee pain was related to a 
fall in service or the veteran's diabetes mellitus.  With 
regard to problems involving giving way of the right knee, 
which were reported by the veteran to have occurred prior to 
his first period of active service, there is no evidence that 
a right knee problem increased in severity during service.  
In fact, at the time of his August 1973 separation 
examination the veteran's right knee had no instability, and 
no evidence of disease.  The record reveals no further 
incidence of right knee symptoms during the second period of 
active service, and no right knee abnormality was found on 
separation examination in 1988.  He was found to have no 
instability of the right knee on VA examinations in 1993 and 
1997. 

The veteran's own contentions are the only indication of a 
nexus between his current subjective symptoms and any events 
or symptoms in service, or his service-connected diabetes 
mellitus.  Although evidentiary assertions by the veteran 
must be accepted as true for the purposes of determining 
whether a claim is well-grounded, the exception to this 
principle is where the evidentiary assertion is inherently 
incredible or when the fact asserted is beyond the competence 
of the person making the assertion.  King v. Brown, 
5 Vet.App. 19, 21 (1993).  This exception applies to the lay 
assertions by the veteran that there is an etiological link 
between current disability referable to the left wrist and 
right knee and active service, because lay persons (i.e., 
persons without medical training or expertise) are not 
competent to offer opinions concerning medical causation.  
Moray v. Brown, 5 Vet.App. 211 (1993); Grottveit v. Brown, 5 
Vet.App. 91 (1993); Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  In the absence of any medical evidence or opinion to 
support his contentions the veteran has not presented the 
elements of a plausible claim for service connection.  


ORDER

The claim of service connection for a left wrist disorder is 
denied as not well-grounded.

The claim of service connection for a right knee disorder is 
denied as not well-grounded.


		
	JEFFREY A. PISARO
	Acting Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

